                            Case 13-32897-AJC      Doc 94    Filed 03/06/20     Page 1 of 2




              ORDERED in the Southern District of Florida on March 5, 2020.




                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION

              IN RE:                                                        Case No. 13-32897-AJC

              GONZALO ORLANDO FLOREZ,                                       Chapter 13

                       Debtor.
                                                    /
               AGREED ORDER RESOLVING DEBTOR’S MOTION TO REOPEN TO ENFORCE
                  THE ORDER GRANTING MOTION TO APPROVE LOSS MITIGATION
                     AGREEMENT WITH LENDER AND TO ENFORCE THE FINAL
                                MODIFICATION AGREEMENT

                   This matter came before the Court upon Debtor’s Motion to Reopen to Enforce the Order

          Granting Motion to Approve Loss Mitigation Agreement with Lender and to Enforce the Final

          Modification Agreement (the “Motion”) [ECF No. 86]. The Court, being advised of the

          agreement of the parties and otherwise being fully advised in the premises hereby ORDERS as

          follows:

                  1.        The Motion is DENIED as MOOT,1 subject to the terms of this Order.

                  2.        The hearing set for March 24, 2020 is hereby CANCELED.

          1
           The parties have amicably resolved the issues raised in the Motion. As such, the Motion is
          denied as moot.
                Case 13-32897-AJC         Doc 94      Filed 03/06/20   Page 2 of 2




     3.         The current principal balance that remains outstanding as of March 3, 2020 is

$49,461.64.

     4.         PHH Mortgage Corporation (formerly Ocwen Loan Servicing, LLC) is hereby

ordered to pay attorney’s fees in the amount of $4,490.20 to Robert Sanchez, P.A.’s Trust

Account within 30 days from the date of this order and shall send payment to the following

address: Robert Sanchez, P.A., 355 W 49th Street, Hialeah, FL 33013.

     5.         Robert Sanchez, P.A. shall provide PHH Mortgage Corporation with an executed

w-9 tax form forthwith.

     6.         The Court retains jurisdiction to enforce and implement the terms and provisions

of this Order, and enter further orders as are proper.

                                                ###

Submitted by:

Ezequiel J. Romero, Esq.
Bryan Cave Leighton Paisner LLP
Attorney for PHH Mortgage Corporation formerly Ocwen Loan Servicing, LLC
200 S. Biscayne Blvd., Suite 400
Miami, FL 33131
786-322-7399
E-mail: romeroe@bclplaw.com
Florida Bar No. 107216

Ezequiel J. Romero, Esq. is directed to serve a copy of this Order on interested parties and file a

Certificate of Service with the Court.




                                                  2
